DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. JP2019-044995, filed on March 12, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment of October 21, 2021, claims 1-4 are pending. Claims 1-3 are amended. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremin, United States Patent Application Publication No. US 2016/0004354 A1.

Regarding claim 1, Kremin discloses a detection device (Figs. 6-8, generally) comprising: 
a sensor electrode (Fig. 6A, sensor element #611); 
a shield electrode that has a parasitic capacitance between the sensor electrode and the shield electrode (Fig. 9A-9B, shielding electrode, #902; Detailed Description, [0153-0157], “Here the sensor capacitance C.sub.x is the capacitance on the sensor element (e.g., switching capacitor) and the parasitic capacitance C.sub.p is between the shielding electrode 902 and sensor element 901”), and that is driven by an alternating-current voltage (See inter alia, Fig. 1F, Vsource, Fig. 6m OSC, #641); 
a detection circuit that is electrically connected to the sensor electrode and the shield electrode, and that detects an electrostatic capacitance of the sensor electrode (Fig. 5, capacitance sensor, #201, digital code, #431; Detailed Description, [0105-0115]); 
a capacitor that is connected in series between the sensor electrode and the detection circuit (Figs. 6-8, Cx; Detailed Description, [0105-0152], “As previously described, sensor array has one or more sensor elements (represented as capacitors) on which capacitance can be measured. The switching capacitor is also referred to as a sensing capacitor, variable-switch capacitor, or variable sensing capacitor.”); and 
(Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152]).

Regarding claim 2, Kremin discloses wherein the bias unit electrically connects the sensor electrode to the shield electrode via the resistor, and thus biases the potential of the sensor electrode (Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152], “Using the control signal 629, the sigma-delta modulator 420 operates to switch, in and out, the connection of bias resistor 625 to the charge modulator capacitor 623 to discharge and charge the modulator capacitor 623.”; See also Fig. 9, Detailed Description, [0150-0166]).

Regarding claim 3, Kremin discloses wherein the bias unit electrically connects the sensor electrode to a direct-current power supply via the resistor, and thus biases the potential of the sensor electrode (Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152], “It should be noted that the bias resistor (e.g., bias resistor 625 or 627 of FIGS. 6A and 6C, and FIGS. 6B and 6D, respectively) can be replaced by a current source and a fixed reference voltage for the reference voltage 624 can be used. For example, the charging current may be generated in a register programmable current output DAC (also known as IDAC). Accordingly, the current source may be a current DAC or IDAC. The IDAC output current may be set by an 8-bit value provided by the processing device 210, such as from the processing core 202.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kremin view of Yamazaki et al., United States Patent Application Publication No. US 2016/0240684 A1.

Regarding claim 4, Kremin discloses every element of claim 1, but does not explicitly disclose 
wherein the sensor electrode and the shield electrode are disposed in a steering wheel.
Yamazaki, in a similar field of endeavor, discloses a detection device (See inter alia, Daetiled Description, [0324-0327],  [0361], [0420])  wherein the sensor electrode and the shield electrode are disposed in a steering wheel (Fig.46D, display portion, #9721; Detailed Description; Detailed Description, [0432-0440], “FIG. 46D illustrates the inside of a car in which a bench seat is used as a driver seat and a front passenger seat. A display portion 9721 is a display device or input/output device provided in a door portion. For example, the display portion 9721 can compensate for the view hindered by the door portion by showing an image taken by an imaging unit provided on the car body. A display portion 9722 is a display device provided in a steering wheel”).
It would have been obvious to one of ordinary skill in the art to modify the detection circuit of Kremin to include its implementation within an automobile steering wheel, as shown in Yamazaki, because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results.  More specifically, incorporating a capacitive touch sensing circuit, for a touch display, within an automobile permits greater operator interaction and safety (see Yamazaki, Detailed Description, [00432-0450], “That is, showing an image taken by an imaging unit provided on the outside of the car body leads to elimination of blind areas and enhancement of safety. In addition, showing an image so as to compensate for the area that a driver cannot see makes it possible for the driver to confirm safety easily and comfortably... A display portion 9722 is a display device provided in a steering wheel…The display portion 9714, the display portion 9715, and the display portion 9722 can display a variety of kinds of information such as navigation data, a speedometer, a tachometer, a mileage, a fuel meter, a gearshift indicator, and air-condition setting. The content, layout, or the like of the display on the display portions can be changed freely by a user as appropriate”). This known benefit in Yamazaki is applicable to Kremin’s detection circuit as they both share characteristics and capabilities, namely, they are directed to capacitive touch sensing display devices which provide robust sensing capabilities (See Kremin, Background, [0003-0004]).  Therefore, it would have been recognized that modifying an integrated touch display to include its incorporation within a steering wheel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate touch displays in automobiles and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626